In Mandamus. On answer of respondent. Sua sponte, an alternative writ is granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuan to S.Ct.Prac.R. 10.6:
The parties shall file any evidence they intend to present within 20 days of the date of this entry, relator shall file a brief within ten days of the filing of the evidence, respondent shall file a brief within 20 days after the filing of relator’s brief, and relator may file a reply brief within seven days after filing of respondent’s brief.